Citation Nr: 1548606	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  11-24 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to June 1971. 

This matter was received by the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  It is on appeal from an April 2010 rating decision.

In April 2012, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).   A transcript of that hearing is included in the claims file.

In a February 2014 decision, the Board denied service connection for PTSD and remanded the remaining issue of service connection for an acquired psychiatric disorder other than PTSD for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is not shown to have a current acquired psychiatric disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder other than PTSD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R.  §§ 3.303, 3.304 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement. Shedden v.  Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran essentially alleges that he has a psychiatric disorder related to his active duty service.  He has indicated that during service, he worked on the flight deck of an aircraft carrier and became extremely distressed after learning of a fire on another aircraft carrier, the USS Enterprise that caused a number of deaths and injuries.  He has reported that the fire occurred because of a safety hazard that he had earlier noticed on the flight deck of his aircraft carrier, which he had pointed out to the safety officers who reassured him that this wasn't a problem.  Thus, he subsequently felt some responsibility for the deaths and injuries from the USS Enterprise fire, thinking that maybe it could have been avoided if he had reported the problem to his CO and gotten command to change flight deck procedure to eliminate the hazard. 

The service treatment records do not show any psychiatric treatment or complaints or other indication of the presence of emotional problems.  At his May 1971 separation examination, psychiatric functioning was found to be normal.

Post-service, the Veteran did receive counseling from 2009 to 2012 at the Vet Center and was assessed as having PTSD.  However, the record does not show an actual PTSD diagnosis according to DSM criteria.  See 38 C.F.R. § 3.304(f).  To the contrary, at an April 2014 VA compensation and pension examination, the examining psychologist, after reviewing the claims file and doing a detailed assessment, specifically found that the Veteran did not have PTSD according to this criteria.  Also, as noted above, the Board denied service connection for PTSD in the earlier February 2014 decision and the current appeal applies only to service connection for psychiatric disability other than PTSD.

The Veteran was also seen post-service for mental health evaluation and care at the Indianapolis VA Medical Center (VAMC) from late 2009 to early 2011.  At a December 2009 visit, it was noted that the Veteran was referred due to his concern that he might be experiencing PTSD; a provisional diagnosis of depression not otherwise specified (NOS) and anxiety NOS was rendered; and the Veteran was prescribed an anti-depressant on a trial basis.  At a subsequent January 2010 visit, the psychologist noted that she was concerned that the Veteran was "making a case for his symptoms and a possible diagnosis of PTSD."  Similarly, at a March 2010 follow-up visit, the psychologist made the same notation.   At a subsequent May 2010 visit, diagnoses of anxiety NOS and depression NOS were rendered.  However, the psychologist continued to be concerned that the Veteran was making a case for his symptoms and was "almost concerned that attention given to his report of symptoms as PTSD (might) be iatrogenic."  The psychologist determined that it would not be appropriate to continue to see the Veteran as he was already seeing the counselor at the Vet Center.     

Subsequently, at a September 2010 VA initial visit to the VAMC psychiatric outpatient clinic, a VA social worker indicated that the Veteran did not meet the criteria for a PTSD diagnosis.  The provisional diagnoses were anxiety NOS by history and depression NOS by history.  At a subsequent late September 2010 psychiatric assessment, a VA clinical nurse specialist diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood, noting that the Veteran had complained of depression and anxiety related to life stressors.  At a November 2010 follow-up visit, the diagnosis was again adjustment disorder with mixed anxiety and depressed mood, along with rule out ETOH abuse.  The examining clinical nurse specialist commented that the Veteran's reports of anxiety and depressed mood did not meet the criteria for a diagnosis of either anxiety or depression.  She also commented that at times the Veteran's long pauses made her wonder whether his responses were authentic or contrived.   

Subsequently, at a February 2011 VA follow-up mood evaluation, it was noted that the Veteran was currently being discharged from psychiatric care.  The clinical nurse specialist indicated that the initial diagnosis had been adjustment disorder but that the Veteran was not currently taking any psychiatric medication and none was indicated.   The only diagnoses rendered were rule out malingering and rule out alcohol abuse.   

At the April 2014 VA examination, the examining psychologist reviewed the claims file, including the above summarized post-service VA mental health records, Veterans Center records and service treatment records, and examined the Veteran with included psychological testing.  The examiner then determined that the Veteran did not have a current mental health diagnosis.  The examiner commented that the Veteran's self-reported symptoms were all transient and minor and did not qualify for any actual DSM psychiatric diagnosis.   

Overall, the above summarized evidence indicates that the Veteran does not have a current psychiatric disability, or during the appeal period.  In this regard, after an extensive work-up, the April 2014 VA examiner concluded that no psychiatric diagnosis could be assigned.  Additionally, although the VA mental health practitioner in late 2009 and early 2010 had initially thought the Veteran might have an anxiety and/or depressive disorder, with a diagnosis of anxiety disorder NOS and depressive disorder NOS recorded in May 2010, this diagnosis was qualified by a significant concern that the Veteran might be "making a case" for having PTSD.  

Given this concern; given that soon thereafter the VAMC outpatient psychiatric clinic concluded that the Veteran did not have depressive disorder, anxiety disorder, adjustment disorder or any other definitive psychiatric diagnosis; and given that the April 2014 VA examiner definitely found that a diagnosis of psychiatric disorder was not present, the qualified diagnoses made during the short period between December 2009 and May 2010 do not establish that the Veteran was actually suffering from any chronic psychiatric disability during that time frame.  Additionally, as noted above, although the Veteran was seen by a counselor at the Veteran's center in relation to PTSD, he was never assigned a diagnosis of this disability under DSM criteria and service connection for PTSD has already been denied by the previous February 2014 Board decision.  

The Veteran has essentially asserted that he has a current psychiatric disorder and statements from his wife and fellow service-member also appear to make this assertion.   However, the determination of whether he has a current diagnosis of a psychiatric disorder according to the relevant diagnostic criteria is medical in nature, and requires medical expertise to make.   Therefore, as laypeople, neither the Veteran nor his wife or fellow service member is competent to diagnose him with a psychiatric disorder.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, even if any of them were in some way competent to make such a determination, the Board would find it to be greatly outweighed by the expert opinions of the mental health professionals of record.  Simply stated, the best evidence in this case, but not all evidence in this case, provides evidence against this claim. 

Accordingly, because no current chronic acquired disability has been established at any time frame within the appeal period, the instant claim must be denied.  38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. 223 (1992); Alemany v. Brown, 9 Vet. App. 518 (1996).  

II.  Due Process

Under applicable criteria, VA has certain notice and assistance obligations to
claimants.   See 38 USCA §§ 5102, 5103, 5103A, 5107; 38 C FR §§ 3.102,
3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by
letter dated in January 2010.  See Pelegrini v Principi, 18 Vet App 112, 120-21
2004) Pelegrini II), Dingess/Hartman v Nicholson, 19 Vet App 473, 486 (2006).

As to VA's duty to assist, the Board finds that all necessary development has been
accomplished, and therefore appellate review may proceed without prejudice to the
Veteran.  See Bernard v Brown, 4 Vet App 384 (1993).  The Veteran's service
treatment records, VA medical records and Vet center records have been obtained, along with statements from his wife and acquaintances.  Additionally, an appropriate VA psychological evaluation was also obtained.  

Additionally, 38 C.F.R. § 3.103 (c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked Bryant v
Shinseki, 23 Vet App 488 (2010).  In this case, during the April 2012 Board
hearing, the VLJ complied with these requirements.  Neither the Veteran
nor his representative has asserted that VA failed to comply with 38 C.F.R. § 
3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As
such, the Board finds that, consistent with Bryant the VLJ complied with the duties
set forth in 38 CF R. § 3.103(c)(2), and that any error in notice provided during the
Veteran's hearing constitutes harmless error.

Therefore, VA has satisfied its duties to notify and assist, and additional
development efforts would serve no useful purpose.  See Soyini v Derwinski, 1 Vet
App 540, 546 (1991), Sabonis v Brown, 6 Vet App 426, 430 (1994).  Because
VA's duties to notify and assist have been met, there is no prejudice to the Veteran
in adjudicating this appeal.  
ORDER

Service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) is denied. 



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


